DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 12 claims and claims 1-12 are pending in the current application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

This application includes one or more claim limitations that use generic placeholders in place of “means”, and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means plus functional languages without reciting sufficient structures to perform the recited function and the generic placeholders are not preceded by a structural modifier. Such claim limitation(s) is/are: “based on a result of detection by a distance detection device that detects a distance to a photographic subject” in claim(s) 10.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “distance detection device” is denoted by reference numerals 22a-f (Fig. 7) with the function of calculating a depth or distance to the photographic subject (P40, L13-16) which is same as a depth sensor as disclosed in P21, L16-19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a correction image is generated by using a value obtained by adding or subtracting the limitation value to the amount of parallax correction". However, the term “a limitation value” neither appears in the preceding limitations nor in the claim it is dependent upon. There is insufficient antecedent basis for this limitation in the claim. Similarly issue exists in claim 8.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Foote (US PGPub 2006/0125921 A1).

Regarding claim 1, Foote discloses a video display method for a video display device (Fig. 2B, reference numeral 286; [0140], L13-14; Fig. 19, reference numeral 1970), the video display method comprising: 
acquiring a plurality of captured images from each of a plurality of cameras for each frame ([0061]; Fig. 2A shows plurality of cameras capturing plurality of images. Fig. 4A-4B also shows the same); 
generating a plurality of correction images from the plurality of captured images by performing parallax correction in each of the plurality of captured images for each frame ([0015], L3-6; [0089]-[0090]; Note that the disparity correction between two adjacent image frames is same as parallax correction as shown in Fig. 16, reference numeral 1615. See also [0137], L6-10), the parallax correction being performed between images captured by adjacent cameras ([0074], L1-4; Figs. 5A-5B show two adjacent frames as captured by two adjacent cameras being corrected for image warping or parallax as described in [0074]-[0075]); and 
compositing the plurality of correction images to generate a 3600 panoramic composite image for each frame (Fig. 16 shows each of the camera images is corrected for disparity or parallax and combined together to create a composite image which is a 3600 panoramic image as disclosed in [0068], L1-3 and [0022]. See also [0120] and Fig. 12 for parallax correction mechanism), 
wherein an amount of the parallax correction of each captured image in each frame is limited so that an amount of change from a previous amount of the parallax correction in a previous frame is within a range defined by a predetermined limitation value ([0102]-[0106]; Figs. 9A-9D; Fig. 10 shows a graph showing the disparity or parallax measurement with respect to a shift amount of objects in a frame in order to generate a parallax corrected panoramic image. Fig. 9A shows the composition of two frames 900L and 900R into a panoramic image frame 910. Figs. 9B-9D, on the other hand, show the amounts of change in parallax correction between the two frames in order to generate the composite image. Fig. 10 shows a predetermined value ΔL which is the lowest point in the graph showing the best parallax corrected composite image for the value of L. Fig. 9B shows the parallax between the two frames for L=0, which determines the baseline shift between them shown with shaded regions 901′ and 903′. Fig. 9C shows the next amount of change from the previous amount shown in Fig. 9B, where the current amount shown by the shaded regions 901′′ and 903′′ are within the previous amounts 901′ and 903′, all of which lie to the left of the predetermined value ΔL).

Regarding claim 2, Foote discloses the video display method of Claim 1, 
wherein in a case where the amount of change from the previous amount of the parallax correction is within the range defined by the predetermined limitation value ([0102]-[0106]; Figs. 9A-9D; Fig. 10 shows a graph showing the disparity or parallax measurement with respect to a shift amount of objects in a frame in order to generate a parallax corrected panoramic image. Fig. 9A shows the composition of two frames 900L and 900R into a panoramic image frame 910. Figs. 9B-9D, on the other hand, show the amounts of change in parallax correction between the two frames in order to generate the composite image. Fig. 10 shows a predetermined value ΔL which is the lowest point in the graph showing the best parallax corrected composite image for the value of L), 
a correction image is generated based on the amount of parallax correction (It is to be noted that the graph of Fig. 10 shows the progression of parallax correction from Fig. 9B through Fig. 9D. When the amount of correction is ΔL, the predetermined lowest value in the curve, there is minimum parallax between the image fames 901L and 901R (or 903L and 903R) of Fig. 9A and therefore composition of the two image frames are carried out to generate the corrected panoramic image 910), and 
wherein in a case where the amount of change from the previous amount of the parallax correction is outside the range defined by the predetermined limitation value, 
a correction image is generated by using a value obtained by adding or subtracting the limitation value to the amount of parallax correction (Now when the amount of change is outside the predetermined minimum value ΔL, either to the left or to the right of the curve in Fig. 10, the parallax correction is done by either adding or subtracting the amount of shift. Fig. 9B shows the amount of shifts 901′ and 903′ which correspond to the point to the left of the curve at the predetermined value ΔL and Fig. 9D shows the amount of shifts 901′′′ and 903′′′ which correspond to the point to the right of the curve at the predetermined value ΔL. Therefore, in the case of Fig. 9B the amount of 901′ and 903′) needs to be added to the image frame 901L to get minimum parallax condition at ΔL before compositing the two images, wherein in the case of Fig. 9D the amount of shift (shaded regions 901′′′ and 903′′′) needs to be subtracted from the image frame 901L to get minimum parallax condition at ΔL before compositing the two images).  

Regarding claim 5, Foote discloses the video display method of Claim 1, wherein the plurality of cameras is arranged such that portions of image capture areas of the adjacent cameras overlap (Fig. 12 shows the image captured by three adjacent cameras having three FOVs 1201, 1203 and 1205 of the first object 1211, where the FOVs are overlapping with each other).  

Regarding claim 12, Foote discloses a video image processing device (Fig. 1A; Fig. 19, reference numeral 1900), comprising: 
a processor ([0174]), and 
a memory including instructions that, when executed by the processor, cause the processor to perform operations ([0175]), including: 
acquiring a plurality of captured images from each of a plurality of cameras for each frame ([0061]; Fig. 2A shows plurality of cameras capturing plurality of images. Fig. 4A-4B also shows the same); 
generating a plurality of correction images from the plurality of captured images by performing parallax correction in each of the plurality of captured images for each frame ([0015], L3-6; [0089]-[0090]; Note that the disparity correction between two Fig. 16, reference numeral 1615. See also [0137], L6-10), the parallax correction being performed between images captured by adjacent cameras ([0074], L1-4; Figs. 5A-5B show two adjacent frames as captured by two adjacent cameras being corrected for image warping or parallax as described in [0074]-[0075]); and 
compositing the plurality of the correction images to generate a 3600 panoramic composite image for each frame (Fig. 16 shows each of the camera images is corrected for disparity or parallax and combined together to create a composite image which is a 3600 panoramic image as disclosed in [0068], L1-3 and [0022]. See also [0120] and Fig. 12 for parallax correction mechanism), 
wherein an amount of the parallax correction of each captured image is limited so that an amount of change from a previous amount of the parallax correction for a previous frame is within a range defined by a predetermined limitation value ([0102]-[0106]; Figs. 9A-9D; Fig. 10 shows a graph showing the disparity or parallax measurement with respect to a shift amount of objects in a frame in order to generate a parallax corrected panoramic image. Fig. 9A shows the composition of two frames 900L and 900R into a panoramic image frame 910. Figs. 9B-9D, on the other hand, show the amounts of change in parallax correction between the two frames in order to generate the composite image. Fig. 10 shows a predetermined value ΔL which is the lowest point in the graph showing the best parallax corrected composite image for the value of L. Fig. 9B shows the parallax between the two frames for L=0, which determines the baseline shift between them shown with shaded regions 901′ and 903′. Fig. 9C shows the next amount of change from the previous amount shown in Fig. 9B, where the current amount shown 901′′ and 903′′ are within the previous amounts 901′ and 903′, all of which lie to the left of the predetermined value ΔL).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-4, 6-11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Foote (US PGPub 2006/0125921 A1) in view of Izawa (US PGPub 2014/0198188 A1).

Regarding claim 3, Foote teaches the video display method of Claim 1.
Although, Foote teaches template matching as disclosed in [0126], L5-8, but it does not explicitly teach a block matching technique.
However, Izawa teaches a system in the same field of endeavor (Abstract), where it uses block matching for parallax correction (Izawa; [0022], Fig. 9, reference numeral S16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Foote’s invention of compensating for parallaxes in multiple camera system to include Izawa's teaching of block matching, because it allows the predetermined block size in the first image and the second image used for the parallax detection to be held without being released and may be used for image processing in the image (Izawa; [0024]).
 
Regarding claim 4, Foote teaches the video display method of Claim 1.
Although, Foote teaches in [0128], L1-2 “Disparity depends directly on the distance of the object in a patch from the cameras”, but it does not explicitly teach that the parallax correction is based on the detected distances of the photographic subjects in the frame.
However, Izawa teaches a system in the same field of endeavor (Abstract), where it shows in Fig. 6D, in order to correct parallax between two image frames for left and right eyes, where the color of different objects are represented with lighter to darker shades to represent objects with farther to closer distances from the camera respectively, which is disclosed in [0106], L6-10.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Foote’s invention of compensating for parallaxes in multiple camera system to include Izawa's teaching of identifying different objects in a frame based on their distances from the cameras, because it helps emphasizing the parallax point in the image frames in order for a filter to be effectively used to minimize the parallax (Izawa; Fig. 6D; [0103]).

Regarding claim 6, Foote teaches a video display method for a video display device (Fig. 2B, reference numeral 286; [0140], L13-14; Fig. 19, reference numeral 1970), the video display method comprising: 
acquiring a plurality of captured images from each of a plurality of cameras for each frame ([0061]; Fig. 2A shows plurality of cameras capturing plurality of images. Fig. 4A-4B also shows the same); 
generating a plurality of correction images from the plurality of captured images by performing parallax correction in each of the plurality of captured images for each frame ([0015], L3-6; [0089]-[0090]; Note that the disparity correction between two adjacent image frames is same as parallax correction as shown in Fig. 16, reference numeral 1615. [0137], L6-10), the parallax correction being performed between images captured by adjacent cameras ([0074], L1-4; Figs. 5A-5B show two adjacent frames as captured by two adjacent cameras being corrected for image warping or parallax as described in [0074]-[0075]); and 
compositing the plurality of correction images to generate a 3600 panoramic composite image for each frame (Fig. 16 shows each of the camera images is corrected for disparity or parallax and combined together to create a composite image which is a 3600 panoramic image as disclosed in [0068], L1-3 and [0022]. See also [0120] and Fig. 12 for parallax correction mechanism), 
wherein in a case where, in the 3600 panoramic composite image of a frame, an image of a first object at a first distance is displayed across a boundary portion between a captured image region of one of the plurality of cameras and an adjacent captured image region of a camera adjacent to the one of the plurality of cameras ([0120]; Fig. 12 shows the image captured by three adjacent cameras having three FOVs 1201, 1203 and 1205 of the first object 1211, wherein the object 1211 is displayed at the boundary portion 1201 between the first camera FOV 1201 and the second adjacent camera FOV 1203) and an image of a second object, which is different from the first object, at a second distance is displayed across the boundary portion in a following frame ([0120]; Fig. 12 shows the second object 1213 different from the first object 1211, is displayed across the dotted boundary line, in a following frame of the camera FOV 1205), 
in the following frame, a first correction image corresponding to the one of the plurality of cameras and a second correction image corresponding to the camera adjacent to the one of the plurality of the cameras are generated by performing parallax correction (As shown in Fig. 12, the parallax correction is done on the second object 1213 between the camera FOVs 1201 and 1205 the same way it is done in Figs. 9A-9D with the help of the disparity diagram of Fig. 10 and disclosed in [0102]-[0106]) such that the image of the second object in the boundary portion changes in a direction intersecting the boundary portion so as to be close to a display state in portions other than the boundary portion (Now in view of the parallax correction process of Figs. 9A-9D, the object 901 is shifted in a direction to minimize the parallax based on the minimum inflection point ΔL of Fig. 10. Which means the second object 1213 of the original example Fig. 12 will move in a direction away from the dotted boundary line as it is disclosed in [0129] which states that camera seams do not intersect objects).
Although, Foote teaches first and second different objects in the frame, wherein in [0128], L1-2 it teaches “Disparity depends directly on the distance of the object in a patch from the cameras”, but it does not explicitly teach that the two objects are at two different distances from the cameras.
However, Izawa teaches a system in the same field of endeavor (Abstract), where it shows in Fig. 6D, in order to correct parallax between two image frames for left and right eyes, where the color of different objects are represented with lighter to darker shades to represent objects with farther to closer distances from the camera respectively, which is disclosed in [0106], L6-10.
Foote’s invention of compensating for parallaxes in multiple camera system to include Izawa's teaching of identifying different objects in a frame based on their distances from the cameras, because it helps emphasizing the parallax point in the image frames in order for a filter to be effectively used to minimize the parallax (Izawa; Fig. 6D; [0103]).

Regarding claim 7, Foote and Izawa teach the video display method of Claim 6, wherein an amount of the parallax correction of each captured image in each frame is limited so that an amount of change from a previous amount of the parallax correction for a previous frame is within a range defined by a predetermined limitation value (Foote; [0102]-[0106]; Figs. 9A-9D; Fig. 10 shows a graph showing the disparity or parallax measurement with respect to a shift amount of objects in a frame in order to generate a parallax corrected panoramic image. Fig. 9A shows the composition of two frames 900L and 900R into a panoramic image frame 910. Figs. 9B-9D, on the other hand, show the amounts of change in parallax correction between the two frames in order to generate the composite image. Fig. 10 shows a predetermined value ΔL which is the lowest point in the graph showing the best parallax corrected composite image for the value of L. Fig. 9B shows the parallax between the two frames for L=0, which determines the baseline shift between them shown with shaded regions 901′ and 903′. Fig. 9C shows the next amount of change from the previous amount shown in Fig. 9B, where the current amount shown by the shaded regions 901′′ and 903′′ are within the previous amounts 901′ and 903′, all of which lie to the left of the predetermined value ΔL).  

8, Foote and Izawa teach the video display method of Claim 7, 
wherein in a case where the amount of change from the previous amount of the parallax correction is within the range defined by the predetermined limitation value (Foote; [0102]-[0106]; Figs. 9A-9D; Fig. 10 shows a graph showing the disparity or parallax measurement with respect to a shift amount of objects in a frame in order to generate a parallax corrected panoramic image. Fig. 9A shows the composition of two frames 900L and 900R into a panoramic image frame 910. Figs. 9B-9D, on the other hand, show the amounts of change in parallax correction between the two frames in order to generate the composite image. Fig. 10 shows a predetermined value ΔL which is the lowest point in the graph showing the best parallax corrected composite image for the value of L), 
a correction image is generated based on the amount of parallax correction (Foote; It is to be noted that the graph of Fig. 10 shows the progression of parallax correction from Fig. 9B through Fig. 9D. When the amount of correction is ΔL, the predetermined lowest value in the curve, there is minimum parallax between the image fames 901L and 901R (or 903L and 903R) of Fig. 9A and therefore composition of the two image frames are carried out to generate the corrected panoramic image 910), and 
wherein in a case where the amount of change from the previous amount of the parallax correction is outside the range defined by the predetermined limitation value, 
a correction image is generated by using a value obtained by adding or subtracting the limitation value to the amount of parallax correction (Foote; Now when the amount of change is outside the predetermined minimum value ΔL, either to the left or to the right of the curve in Fig. 10, the parallax correction is done by either adding or subtracting the amount of shift. Fig. 9B shows the amount of shifts 901′ and 903′ which ΔL and Fig. 9D shows the amount of shifts 901′′′ and 903′′′ which correspond to the point to the right of the curve at the predetermined value ΔL. Therefore, in the case of Fig. 9B the amount of shift (shaded regions 901′ and 903′) needs to be added to the image frame 901L to get minimum parallax condition at ΔL before compositing the two images, wherein in the case of Fig. 9D the amount of shift (shaded regions 901′′′ and 903′′′) needs to be subtracted from the image frame 901L to get minimum parallax condition at ΔL before compositing the two images).  

Regarding claim 9, Foote and Izawa teach the video display method of Claim 6, wherein each of the plurality of correction images is further generated by performing block matching between adjacent ones of the plurality of captured images (Izawa; [0022], Fig. 9, reference numeral S16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Foote’s invention of compensating for parallaxes in multiple camera system to include Izawa's teaching of block matching, because it allows the predetermined block size in the first image and the second image used for the parallax detection to be held without being released and may be used for image processing in the image processing unit and therefore, it is possible to reduce the memory utilization and speed-up the processing (Izawa; [0024])..  

Regarding claim 10, Foote and Izawa teach the video display method of Claim 6, wherein each of the plurality of correction images is further generated based on a result of detection by a distance detection device that detects a distance to a photographic subject (Izawa; It shows in Fig. 6D, in order to correct parallax between two image frames for left and right eyes, where the color of different objects are represented with lighter to darker shades to represent objects with farther to closer distances from the camera respectively, which is disclosed in [0106], L6-10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Foote’s invention of compensating for parallaxes in multiple camera system to include Izawa's teaching of identifying different objects in a frame based on their distances from the cameras, because it helps emphasizing the parallax point in the image frames in order for a filter to be effectively used to minimize the parallax (Izawa; Fig. 6D; [0103]).

Regarding claim 11, Foote and Izawa teach the video display method of Claim 6, wherein the plurality of cameras is arranged such that portions of image capture areas of the adjacent cameras overlap (Foote; Fig. 12 shows the image captured by three adjacent cameras having three FOVs 1201, 1203 and 1205 of the first object 1211, where the FOVs are overlapping with each other).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2.    “MULTI-CAMERA IMAGE STITCHING CALIBRATION SYSTEM” - Lu et al., US PGPub 2014/0098229 Al.
3.    “METHOD AND APPARATUS FOR DISTRIBUTED IMAGE PROCESSING IN CAMERAS FOR MINIMIZING ARTIFACTS IN STITCHED IMAGES” - Mikes, US PGPub 2014/0375759 Al.
4.    “VEHICULAR MULTI-CAMERA VISION SYSTEM” - Lu et al., US PGPub 2014/0327774 Al.
5.    “CAMERA SYSTEM AND MOBILE CAMERA SYSTEM” - Nakayama et al., US PGPub 2007/0285282 Al.
6.    “IMAGE STITCHING AND AUTOMATIC-COLOR CORRECTION” - Thurow et al., US PGPub 2017/0070674 Al.
7. “SEAMLESS MULTI-CAMERA PANORAMIC IMAGING WITH DISTORTION CORRECTION AND SELECTABLE FIELD OF VIEW” – Henley, US Pat 5,657,073 A.
8. “METHOD AND DEVICE FOR GENERATING 3D PANORAMIC VIDEO STREAMS, AND VIDEOCONFERENCE METHOD AND DEVICE” – Li et al., US PGPub 2013/0100132 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485